Citation Nr: 9922584	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-23 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of VA loan guaranty 
indebtedness in the amount of $20,970.56.


REPRESENTATION

Appellant represented by:	Donald A. Esau, Attorney at 
Law



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



REMAND

The veteran served on active duty from July 1973 to November 
1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Committee on Waivers 
and Compromises (the Committee) of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO) issued in October 1992, that denied the above-noted 
claim. 

The veteran's attorney submitted additional evidence directly 
to the Board in June 1999.  The veteran has not waived the 
RO's consideration of this evidence.  Therefore, in 
accordance with 38 C.F.R. § 20.1304(c), the case is returned 
to the RO for consideration and the issuance of a 
supplemental statement of the case.

Further, the additional evidence indicates that the veteran 
disputes the existence of the loan guaranty indebtedness, 
arguing that the debt has been discharged pursuant to Chapter 
7 bankruptcy proceedings.  Accordingly, as the veteran has 
challenged the validity of the loan guaranty indebtedness, 
further review of his waiver claim by the Board at this time 
must be deferred pending formal adjudication of this issue.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  A 
debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  38 C.F.R. § 1.911(c)(1) 
(1998); see also VAOPGCPREC 6-98 (April 24, 1998).  On this 
point, the General Counsel stated the following in VAOPGCPREC 
6-98:

From our reading of the Schaper decision, 
we believe it is clear that, when a 
veteran both challenges the validity of 
the debt and requests waiver, the [RO] 
must fully review the file and any 
material the veteran submits, and make 
appropriate written findings with regard 
to the validity of the debt.  If the [RO] 
concludes that the debt is validly 
established, then the waiver request 
should be referred to the [Committee].  
Assuming the debt is not fully waived, 
the veteran must be advised of the 
decision on both issues; i.e., debt 
validity and waiver, and informed of his 
or her right to appeal.  If the veteran 
files a Notice of Disagreement, the 
Statement of the Case must fully discuss 
both the validity of the debt and the 
reasons for not waiving the debt.  If the 
veteran appeals both issues, the [Board] 
should fully consider and decide both 
questions.  If the [Board] upholds the 
[RO], the veteran may then seek judicial 
review of either or both issues.

Id. at paragraph 8.

Based on the Board's review of the file, the veteran should 
be provided the opportunity to add the validity issue to his 
appeal.  Since the veteran-obligor may simultaneously request 
consideration of a validity challenge and waiver of recovery 
of the debt, the Board finds that the sequential approach to 
regional office adjudication of these issues would appear to 
best advance the interests of the appellant, the regional 
office and the Board, in view of the applicable regulatory 
criteria, the Court's holdings cited above, and the interests 
of judicial economy.  See e.g., Harris v. Derwinski, 1 Vet. 
App. 180 (1991) and Hoyer v. Derwinski, 1 Vet. App. 208 
(1991) (the Court dismissed as premature appeals from Board 
decisions which addressed only those issues which had been 
considered by the agency of original jurisdiction.  In each 
case, the Court held that the Board's decision on the claim 
which had been appealed was not a final order subject to 
appeal because that claim was "inextricably intertwined" 
with another claim which was undecided and pending before 
VA).

In light of the due process requirements necessitating this 
remand, discussed above, the Board finds that it would be 
useful to obtain more recent and updated information 
concerning the veteran's financial status.  Decisions of the 
Board must be based on all of the evidence available.  
38 U.S.C.A. § 7104(a) and Gilbert v. Derwinski, 1 Vet. App. 
78 (1990).

Accordingly, while the Board sincerely regrets the delay, the 
case must be remanded to the RO for the following:

1.  Request a legal opinion from the 
Regional Counsel (Region 6, Building 22, 
Room 333, Bay Pines, FL) addressing, in 
general, the validity of the appellant's 
arguments that the VA loan guaranty 
indebtedness has been discharged pursuant 
to Chapter 7 bankruptcy proceedings.  
Specifically, has VA's legal right to 
collect the indebtedness from the 
appellant been extinguished by the 
Discharge of Debtor, dated December 17, 
1998?  Copies of the Regional Counsel's 
opinion should be furnished to the 
appellant and his attorney.  Another copy 
should be associated with the appellant's 
claims folder and loan guaranty folder.

2.  Formally adjudicate the issue of the 
validity of the loan guaranty 
indebtedness, giving consideration to the 
Regional Counsel opinion and undertaking 
any such development as is required in 
respect of that opinion.  Supporting 
analysis and explanation must be 
provided.  Notify the veteran of the 
determination and of his appellate 
rights, including the need to file a 
notice of disagreement and, following 
issuance of a statement of the case, a 
substantive appeal within an appropriate 
period of time in order to assure 
appellate review of this claim in 
conjunction with the current appeal.

3.  If the debt is found valid, request 
that the appellant submit an updated 
Financial Status Report, VA Form 4-5655, 
with any additional supporting 
documentation regarding current income 
and expenses.  With respect to this 
development inquiry, reasonable efforts 
to document the action taken should be 
made.  Also, any lack of response or 
failure to cooperate should be clearly 
documented in the record.  Then 
readjudicate the waiver claim.  If the 
findings remain adverse to the veteran, 
he and his attorney should be furnished a 
supplemental statement of the case which 
provides adequate notice of all actions 
taken by the agency of original 
jurisdiction subsequent to the issuance 
of the June 1997 statement of the case.  
The veteran must then be afforded an 
opportunity to reply thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of 
this REMAND is to accord due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


